Citation Nr: 1308481	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected status post right knee arthroscopy.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from January 17, 1979, to April 13, 1979; July 1980 to April 1986; and February 2003 to October 2004.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from April and May 2009 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).   

In January 2009, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for hypertension.  In the above-referenced April 2009 rating decision, the RO denied reopening the Veteran's claim.  The Veteran disagreed with the decision and perfected his appeal by filing a timely substantive appeal [VA Form 9] in September 2010.  

Additionally, in the April 2009 rating decision, the RO continued the 10 percent evaluation for the right knee disability.  Subsequently, in the May 2009 rating decision, the RO granted service connection for anxiety disorder and assigned a 10 percent disability evaluation. 

The Board further observes that service department records were associated with the Veteran's claims folder in February 2009, which was subsequent to the  previous adjudication of his hypertension claim in March 2007.  Under 38 C.F.R. § 3.156(c)(1) (2012), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim ... Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease ... (ii) Additional service records forwarded by the Department of Defense or the service department of VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim."  The Board finds that these service department records do not meet any of the above criteria.  Pertinently, these records do not indicate that the Veteran's hypertension is related to any period of military service, which was the basis for the previous denial.  Therefore, these service department records are not relevant to this issue before the Board.  Accordingly, the Board will not reconsider the Veteran's hypertension claim pursuant to 38 C.F.R. § 3.156(c).  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to an increased disability rating for service-connected anxiety disorder and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension. 

2.  The evidence received since the March 2007 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

3.  The Veteran's service-connected right knee disability is currently manifested by pain, minimal limitation of motion, and no more than slight recurrent subluxation and lateral instability; the evidence does not show locking, ankylosis, moderate to severe recurrent subluxation or lateral instability, or impairment of the tibia and fibula manifested by malunion of the tibia and fibula with moderate knee or ankle disability.  

4.  The evidence does not show that the Veteran's service-connected right knee disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

2.  Since the March 2007 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for hypertension; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for a separate disability rating of 10 percent, but no greater, for recurrent subluxation and lateral instability of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).

4.  The criteria for an increased disability rating in excess of the currently assigned 10 percent for the service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected right knee disability as well as entitlement to service connection for hypertension.  Implicit in his hypertension claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service connection for hypertension, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the issue on appeal; the standard of review and duty to assist do not apply to the claim unless it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [noting that the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].
Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with VCAA notice by a letter, to include notice with respect to the assignment of effective dates, by letters mailed in January and February 2009, prior to the initial adjudication of his claims.  Additionally, the February 2009 VCAA letter informed the Veteran as to the reason his hypertension claim was previously denied:  "[y]our claim was previously denied because the evidence shows a history of hypertension, however, it is shown to have been diagnosed while you were not on active duty.  Therefore, the evidence you submit must related to this fact."  As such, the Veteran was adequately advised of the basis for the previous denial and of what evidence would be new and material to reopen the hypertension claim.  See Kent, supra.  In any case, the Board is reopening the Veteran's claim and therefore there is no prejudice with regard to any deficiencies in the notice requirement. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination for his right knee disability in February 2009.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, this examination report contains sufficient information to rate the Veteran's right knee disability under the appropriate diagnostic criteria.  The Board, therefore, concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims folder was not available during the February 2009 VA examination.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of functional impairment and pain with respect to his right knee disability.  A physical examination was then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  On his September 2010 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension, and entitlement to a disability rating in excess of 10 percent for right knee disability. 

Service connection for hypertension

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2012).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2012).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to reopen

In a March 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension "since this condition neither occurred in nor was caused by service."  The Veteran was informed of the March 2007 rating decision and of his appeal rights by a letter from the RO dated in March 2007.  The Veteran did not appeal the March 2007 rating decision, and this decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

When the Veteran's claim was denied by the RO in March 2007, the evidence included his available service treatment records and a VA examination report dated October 2006.  

The Veteran's available service treatment records document symptomatology associated with hypertension.  Specifically, a July 1994 reading during the Veteran's period of National Guard duty was 148/88 mm/Hg, and a July 1996 reading was 146/84 mm/Hg.  Further, a June 2000 reading during this period was 146/102 mm/Hg.  A July 2002 examination report noted a reading of 136/92 mm/Hg.  A December 2003 examination report noted a reading of 143/90 mm/Hg and 162/98 mm/Hg.  A March 2004 examination noted readings of 150/100 mm/Hg and 168/115 mm/Hg, and a June 2004 treatment record noted a diagnosis of hypertension with a reading of 150/98 mm/Hg.  

The Veteran was afforded a VA examination for his hypertension in October 2006.  He reported that his hypertension manifested in 1993 during a period of National Guard duty.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with hypertension.  

In January 2009, the RO received the Veteran's claim of entitlement to service connection for hypertension.  The Board observes that the RO declined to reopen the Veteran's claim in the April 2009 rating decision.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [finding that before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  Therefore, in order to reopen the claim, the evidence must show that the Veteran's hypertension was either incurred in or aggravated by military service.

The Veteran has submitted statements indicating that his hypertension preexisted his third period of active duty and was aggravated during this period.  See the Veteran's Informal Hearing Presentation dated October 2011.  The Veteran's report that his hypertension preexisted his third period of active duty and was aggravated by this period was not previously of record at the time of the March 2007 denial.  The evidence is therefore new.  The new evidence also relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran's hypertension preexisted military service and was aggravated thereby.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for hypertension is reopened.  

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [finding that material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  The Board finds that the submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21   (2010).  This additional evidentiary development will be discussed in the remand section which follows.

Higher evaluation for right knee disability

Pertinent Legal Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2012).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2012); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2012).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2012).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2012).

The Veteran seeks entitlement to an increased rating for his service-connected right knee disability, which is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5259 [cartilage, semilunar, removal of, symptomatic].  The Board notes that 10 percent is the maximum rating that may be awarded under Diagnostic Code 5259.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  More specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The Board notes that although the Veteran has been diagnosed with degenerative joint disease of the right knee, this disease manifests in right knee pain based on identified symptomatology, specifically residuals of his status post right knee arthroscopy.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2012) [the evaluation of the same disability under various diagnoses is to be avoided].

The Board additionally notes that a veteran may receive separate ratings for limitations in both flexion and extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.  Moreover, the competent and probative evidence of record demonstrates that the Veteran's current right knee disability is manifested by slight recurrent subluxation and lateral instability as well as limitation of motion.  Accordingly, the Board finds that rating the Veteran under Diagnostic Codes 5257, 5260, and 5261 is appropriate in this case.

The Board also notes that there is no evidence of locking of the knee, ankylosis, or malunion or nonunion of the tibia and fibula.  Thus, Diagnostic Codes 5256, 5258, and 5262 do not apply in this case.

Discussion

The Veteran was afforded a VA examination in February 2009.  He reported that he underwent a right knee arthroscopy in 2005, and that he experienced pain, stiffness, weakness, daily or more often episodes of dislocation or subluxation and locking, swelling, and tenderness in his right knee.  He did not report deformity, giving way, instability, incoordination, decreased speed of joint motion, effusions, or flare-ups.  He also stated that he uses a knee brace intermittently and medication for treatment.  He reported that he was able to stand for 15 to 30 minutes, and was able to walk more than one quarter of a mile but less than a mile.  He also stated that the right knee disability had no effect on feeding; moderate effect on chores, shopping, bathing, dressing, toileting, and grooming; and severe effect on exercise, sports, recreation, traveling, and driving.   

Upon physical examination, the VA examiner reported that the Veteran's gait was antalgic, although there was no evidence of abnormal weight bearing, loss of bone or part of bone, or inflammatory arthritis.  The examiner also noted crepitus, tenderness, guarding of movement, and grinding.  However, mass behind the knee, bumps consistent with Osgood-Schlatter's disease, clicks or snaps, instability, ankylosis, and patellar and meniscus abnormality were absent.  Range of motion testing revealed active flexion to 100 degrees and passive flexion to 125 degrees with pain at 100 degrees as well as zero degrees extension.  The examiner reported pain following repetitive motion, although there was no additional limitation after three repetitions of range of motion.  An X-ray report dated February 2008 revealed an impression of degenerative joint disease and no definite bony fracture or subluxation.  The examiner diagnosed the Veteran with moderate to severe degenerative joint disease of the right knee.

VA treatment records dated February 2008 to October 2009 document treatment for the Veteran's right knee disability.  Specifically, a treatment record dated November 2008 noted use of the right knee brace for treatment.  However, an October 2009 treatment record noted that the Veteran was not wearing the brace at that time.  An examination was negative for anterior drawer, posterior drawer, valgus stress, varus stress, compression, and distraction.  Further, Thomas Test was positive and Ober test was negative.  The examining physician also reported decreased patellar mobility and tenderness to superior medical patellar area.  Range of motion testing revealed flexion of 105 degrees.  An X-ray report of the Veteran's right knee revealed no acute fracture or dislocation, and tricompartmental osteoarthritic changes, most notable in the medial and patellofemoral compartments. 

The Board also notes the Veteran's statements documenting his difficulty walking up stairs and if he did not use his knee brace, his leg was unstable.  See the Veteran's notice of disagreement dated March 2010.  

A. Rating Based on Recurrent Subluxation and/or Lateral Instability

Under Diagnostic Code 5257, a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating contemplates severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012). 

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2012).

Based on the evidence of record, the Board finds that that the Veteran's right knee disability is manifested by subluxation and instability which is most appropriately described as "slight" and not "moderate" or "severe" under the criteria of Diagnostic Code 5257, and that a 10 percent disability rating is warranted.  The Board acknowledges the Veteran's complaints as well as his use of a brace and medical findings including grinding, crepitus, and tenderness.  However, those complaints do not present a picture consistent with moderate or severe disability of his right knee disability.  Rather, there is no objective evidence of pathology which might be said to be indicative of moderate or severe pathology.  In this regard, the Board notes the February 2009 VA examiner's report that mass behind the knee, clicks or snaps, and instability were absent on examination.  Moreover, the October 2009 VA evaluation report indicated that the Veteran was not wearing his knee brace at that time.  Furthermore, at that time, the examining physician reported negative anterior and posterior drawer as well as negative valgus stress, varus stress, compression, and distraction.

Accordingly, based on the evidence of record, the Board finds that the Veteran's right knee subluxation and instability are properly described as "slight" under the criteria of Diagnostic Code 5257.  To the extent that the Veteran may contend otherwise, his self-reports are outweighed by the medical evidence, which indicates that there is no evidence of moderate or severe knee subluxation or instability.

In sum, a disability rating of 10 percent is warranted for the Veteran's service-connected right knee disability based on recurrent subluxation and lateral instability pursuant to Diagnostic Code 5257.



B. Rating Based on Limitation of Motion

To warrant a compensable rating based on limitation of motion, Diagnostic Code 5260 requires limitation of flexion of the knee to 45 degrees or less, and Diagnostic Code 5261 requires limitation of extension of the knee to 10 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

Crucially, the medical evidence of record demonstrates that the Veteran has never had limitation of right knee flexion less than 100 degrees, or limitation of right knee extension greater than 0 degrees.  Accordingly, rating the Veteran under Diagnostic Codes 5260 and 5261 will not afford the Veteran a higher disability rating based upon limitation of motion.

In evaluating the Veteran's limitation of motion, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2012).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his right knee disability, notably his difficulty walking up stairs and use of a brace.  

However, the Board places greater probative value on the objective clinical findings which do not support a higher evaluation.  In this regard, the competent medical evidence of record does not indicate any significant functional loss attributed to the Veteran's knee complaints.  Specifically, during the most recent VA examination in February 2009, the Veteran was able to maintain right knee forward flexion up to 100 degrees with consideration of pain.  Furthermore, the examiner reported that repetitive movement caused no additional limitation of function.  There are no medical findings to the contrary.    

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's right knee disability under 38 C.F.R. § 4.40 and 4.45.  In this regard, the Board has considered whether additional compensation may be granted under DeLuca.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40.  In this case, repetitive movement caused no additional limitation of function during the February 2009 VA examination.  In light of the fact that the Veteran has demonstrated nearly full flexion and normal extension with consideration of pain, the Board is satisfied that any additional functional impairment occurring during flare ups would not be sufficient to establish his entitlement to a compensable rating for either limitation of extension or limitation of flexion.  

Accordingly, the Board concludes that the criteria for higher compensable disability evaluations under limitation of range of motion contained in Diagnostic Codes 5260 or 5261 are not warranted.

Hart consideration

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's right knee disability was more or less severe during the appeal period.  Specifically, as discussed above, the February 2009 VA examination report, as well as VA treatment records, indicated that the Veteran's right knee symptomatology remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran disability ratings other than the currently assigned 10 percent for any time from November 2007 to the present. 

Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected right knee disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2012).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently employed as a transport officer.  He reported to the February 2009 VA examiner that he had missed two weeks of work in the past year due to right knee pain and was receiving treatment for the disability.  The Board notes that it has no reason to doubt that the Veteran's right knee and symptomatology adversely impacts his employability; however, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  
  
In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record is absent any indication of frequent hospitalization for the right knee disability during the period under consideration.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice Consideration

In granting in part and denying in part the Veteran's claim for increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence reflects that the Veteran is currently employed full-time.  Accordingly, the Board concludes that a claim for TDIU has not been raised


ORDER

Entitlement to a separate 10 percent disability rating, but not higher, for recurrent subluxation and lateral instability of the right knee is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for status post right knee arthroscopy is denied.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; to this extent only, the appeal is granted.
REMAND

Service connection for hypertension

For reasons expressed immediately below, the Board finds that the issue of entitlement to service connection for hypertension must be remanded for additional evidentiary development.

Service treatment records

The Board observes that the record does not include service treatment records from the Veteran's period of active duty from January to April 1979.  In attempts to locate these records, the RO initially requested verification of the Veteran's active duty service and treatment records from the Florida Army National Guard via a June 2006 letter.  In a letter dated August 2006, the RO was informed by the Florida Army National Guard that no medical documents prior to July 1994 were located at their facility.  December 2006 and January 2007 letters were also mailed to the Florida Army National Guard with no response.  The RO also contacted the VA Records Management Center (RMC) in June 2006, requesting the Veteran's service treatment records from January to April 1979.  The RO thereafter received a negative response.  The RO also contacted the Florida 273 Ordinance Company requesting the aforementioned service treatment records in June 2006 and February 2007 letters with no response.  The RO thereafter contacted the Florida State Arsenal requesting the Veteran's service treatment records from January to April 1979 via a July 2006 letter.  The RO was informed in February 2007 by the State Arsenal that they did not have the requested service treatment records.  The RO informed the Veteran via a letter dated March 2007 that they were unable to locate his records from January to April 1979, and further informed him that he should submit copies of any service treatment records in his possession from this period.

Crucially, it is unclear whether the RO attempted to obtain the Veteran's service treatment records from January to April 1979 from the NPRC. In this regard, the Board notes that the RO submitted a request to the NPRC dated September 2006 for all service treatment records.  However, it appears that this request was only for the Veteran's second period of active duty from July 1980 to April 1986.  Indeed, the record does not show that an attempt has been made to obtain the Veteran's service treatment records from January to April 1979 directly from the NPRC.  Moreover, although the RO informed the Veteran in the March 2007 letter that they were unable to locate his service treatment records from January to April 1979, they did not inform him of alternative evidence that he may submit in lieu of the service treatment records to substantiate his claim.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.  In light of the foregoing, the Board finds that records from the Veteran's period of service from January to April 1979 should be obtained from the NPRC following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

VA examination

The Veteran is claiming entitlement to service connection for hypertension, which he contends is due to his military service.  See, e.g., the Veteran's March 2010 notice of disagreement.  He has alternatively contended that his hypertension preexisted his third period of active duty from February 2003 to October 2004 and was aggravated during this period.  See the Veteran's IHP dated October 2011.  

The evidence of record indicates that the Veteran's hypertension symptomatology pre-existed his third period of active duty.  Historically, the Veteran's available service treatment records document treatment for and diagnosis of hypertension.  Specifically, a July 1994 reading during the Veteran's period of National Guard duty was 148/88 mm/Hg, and a July 1996 reading was 146/84 mm/Hg.  Further, a June 2000 reading during this period was 146/102 mm/Hg.  A July 2002 examination report noted a reading of 136/92 mm/Hg.  A December 2003 examination report noted readings of 143/90 mm/Hg and 162/98 mm/Hg.  A March 2004 examination report noted readings of 150/100 mm/Hg and 168/115 mm/Hg, and a June 2004 treatment record noted a diagnosis of hypertension with a reading of 150/98 mm/Hg.  With regard to the December 2003, March 2004, and June 2004 examinations, although these examinations were during the Veteran's third period of active duty, it appears that these examinations were conducted during the Veteran's Army National Guard service.  The remainder of the Veteran's service treatment records are absent any complaints of or treatment for hypertension or symptomatology associated therewith.

The Board observes that Note (1) under Diagnostic Code 7101 [hypertension] states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diagnostic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  As discussed above, the medical evidence documents multiple findings of diastolic blood pressure near or greater than 90 mm. prior to the Veteran's third period of active duty.  As such, the evidence of record indicates that symptomatology associated with hypertension preexisted the Veteran's third period of active duty.  

There is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's hypertension preexisted military service and, if it did, whether there is clear and unmistakable evidence that the hypertension was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2012); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand for such opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Higher evaluation for anxiety

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim for higher evaluation for the Veteran's anxiety must be remanded for further evidentiary development.

The Veteran submitted a statement dated March 2010 that he continues to receive treatment for his anxiety.  However, VA treatment records are current only through December 2009.  Thus, a remand is needed so that all available VA treatment records are obtained.  See 38 C.F.R. § 3.159(c) (2012); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

The Board adds that the Veteran was last afforded a VA examination in May 2009 for his service-connected anxiety.  Notably, the medical evidence of record subsequent to the VA examination indicates a worsening of the Veteran's anxiety.  Specifically, VA treatment records dated from September to December 2009 document the Veteran's depressed mood, memory impairment, hallucinations, familial issues, and decreased Global Assessment of Functioning (GAF) score. 

In light of the foregoing, the Board finds that a contemporaneous VA psychiatric examination is warranted to ascertain the current severity of the Veteran's service connected anxiety.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran's complete service treatment records, to include treatment records from January to April 1979.  All attempts to secure this evidence must be documented in the claims folder.

2. Obtain any outstanding VA treatment records, specifically those dated after December 2009 pertaining to the Veteran's acquired psychiatric disorder.  All attempts to secure this evidence must be documented in the claims folder.

3. All attempts to fulfill the development set forth in steps 1 and 2 should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
		
Also, inform him of alternate sources of evidence that can substitute for missing service treatment records. Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992). 

4. Schedule a VA examination to determine 
the nature and etiology of the Veteran's hypertension.  The claims file should be available for review by the examiner.  The examiner should note that the claims file has been reviewed.

The examiner should elicit a complete medical history with respect to the hypertension.  In this regard, it is noted that the following blood pressure readings were taken prior to the Veteran's third period of active duty from February 2003 to October 2004: 148/88 mm/Hg in July 1994, 146/84 mm/Hg in July 1996, 146/102 mm/Hg June 2000, and 136/92 mm/Hg in July 2002.  Furthermore, during the Veteran's third period of active duty blood pressure readings included 143/90 mm/Hg and 162/98 mm/Hg in December 2003, 150/100 mm/Hg and 168/115 mm/Hg in March 2004, and 150/98 mm/Hg in June 2004 with diagnosis of hypertension at that time.  

The examiner is requested to provide an opinion as to the following:

a.  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's hypertension pre-existed his third period of active service (from February 2003 to October 2004).

b.  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing hypertension WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.

c.  If any responses above are negative, provide an opinion as to whether the current hypertension at least as likely as not (a probability of 50 percent or greater) began in or is related to active service or manifest within one year of service discharge. 

Any and all opinions must be accompanied by a complete rationale.  

5. Thereafter, the Veteran must be afforded a VA psychiatric examination for the purpose of determining the current severity of his service-connected anxiety. The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  

The examiner should describe in detail all current manifestations of the Veteran's anxiety.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided. 

6. Thereafter, the Veteran's claims must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with these claims, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


